Name: Directive 2004/11/EC of the European Parliament and of the Council of 11 February 2004 amending Council Directive 92/24/EEC relating to speed limitation devices or similar speed limitation on-board systems of certain categories of motor vehicles
 Type: Directive
 Subject Matter: organisation of transport;  marketing;  transport policy
 Date Published: 2004-02-14

 Avis juridique important|32004L0011Directive 2004/11/EC of the European Parliament and of the Council of 11 February 2004 amending Council Directive 92/24/EEC relating to speed limitation devices or similar speed limitation on-board systems of certain categories of motor vehicles Official Journal L 044 , 14/02/2004 P. 0019 - 0020Directive 2004/11/EC of the European Parliament and of the Councilof 11 February 2004amending Council Directive 92/24/EEC relating to speed limitation devices or similar speed limitation on-board systems of certain categories of motor vehiclesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Economic and Social Committee,Acting in accordance with the procedure laid down in Article 251 of the Treaty(1),Whereas:(1) Measures should be adopted for the purpose of ensuring the smooth functioning of the internal market.(2) Council Directive 92/24/EEC(2) is one of the separate directives under the Community approval procedure introduced by Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(3). The provisions and definitions laid down in Directive 70/156/EEC concerning vehicles, vehicles systems, components and separate technical units will thus apply to this Directive.(3) Speed limitation devices for vehicles used for the carriage of passengers and for the carriage of goods having a maximum mass exceeding 10 tonnes have shown a positive influence on road safety and reduced the severity of injuries in cases of accidents, while also reducing air pollution and fuel consumption.(4) Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community(4) has been extended to lighter motor vehicles of categories M2 and N2. It is therefore necessary to amend the scope of Directive 92/24/EEC relating to the construction requirements for speed limiters accordingly to cover the same categories of motor vehicles.(5) Directive 92/24/EEC should therefore be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 92/24/EEC is hereby amended as follows:1. Article 1 shall be replaced by the following:"Article 1For the purpose of this Directive:- 'vehicle' shall mean any motor vehicle of categories M2, M3, N2 or N3, as defined in Annex II to Directive 70/156/EEC, intended for use on the road, having at least four wheels and a maximum design speed exceeding 25 km/h,- 'speed limitation device' shall mean a speed-limiting appliance intended for use on a vehicle within the scope of this Directive for which type-approval of a separate technical unit within the meaning of Directive 70/156/EEC may be granted. Built-in maximum vehicle speed limitation systems, incorporated into the design of vehicles from the outset, shall meet the same requirements as speed limitation devices.";2. the first sentence of the third subparagraph of item 1.1. of Annex I shall be replaced by the following:"The purpose of this Directive is to limit to a specified value the maximum road speed of goods vehicles of categories N2 and N3 and of passenger-carrying vehicles of categories M2 and M3."Article 21. With effect from 17 November 2004, Member States may not, on grounds relating to speed limitation devices or similar systems:- refuse to grant EC type-approval or national-type approval of a vehicle, a speed limitation device or a speed limitation on-board system,- prohibit the registration, sale or entry into service of a vehicle or refuse the sale or entry into service of a speed limitation device or a speed limitation on-board system,if the vehicles, speed limitation devices or speed limitation on-board systems comply with the provisions of Directive 92/24/EEC.2. With effect from 1 January 2005, Member States shall, on grounds relating to speed limitation devices or speed limitation on-board systems, prohibit the sale, the registration or the entry into service of vehicles, speed limitation devices or speed limitation on-board systems which do not comply with the provisions of Directive 92/24/EEC.Article 31. Member States shall adopt and publish, before 17 November 2004, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. They shall apply these measures from 18 November 2004.2. When Member States adopt those measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.3. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the third day following its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Strasbourg, 11 February 2004.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentM. McDowell(1) Opinion of the European Parliament of 9 October 2003 (not yet published in the Official Journal) and Council Decision of 20 January 2004.(2) OJ L 129, 14.5.1992, p. 154.(3) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).(4) OJ L 57, 2.3.1992, p. 27. Directive as last amended by Directive 2002/85/EC of the European Parliament and of the Council (OJ L 327, 4.12.2002, p. 8).